Opinion by
Cline, J.
It appeared that the lobsters in question were placed in cold storage warehouse. The importer testified that he was informed that they could not be sold, being unfit for human consumption. On the following day the owner reported to the importer that the odor from the lobsters was penetrating the wood of the warehouse and that if he did not do something with the lobsters the health authorities would force him to take action. The importer was not familiar with customs procedure and stated that the only information he received was that it was necessary to dispose, of the lobsters to avoid further complication, which he did, by having.them removed to an orange ranch by truck in the bags in which they arrived, and that they finally had to be burned. It was stipulated that the merchandise was actually destroyed by being used as fertilizer on the ranch and that it was not done under customs supervision. It was conceded that the liquidated damages were not paid. The only authority for a protest against the action of the collector is found in section 514. However, since the liquidated damages were not paid it was held the plaintiff had no cause of action. The protest was therefore dismissed.